Name: Council Regulation (EEC) No 3626/84 of 19 December 1984 amending Regulation No 11 concerning the abolition of discrimination in transport rates and conditions, in implementation of Article 79 (3) of the Treaty establishing the European Economic Community
 Type: Regulation
 Subject Matter: organisation of transport;  land transport;  marketing;  rights and freedoms
 Date Published: nan

 Avis juridique important|31984R3626Council Regulation (EEC) No 3626/84 of 19 December 1984 amending Regulation No 11 concerning the abolition of discrimination in transport rates and conditions, in implementation of Article 79 (3) of the Treaty establishing the European Economic Community Official Journal L 335 , 22/12/1984 P. 0004 - 0004 Finnish special edition: Chapter 7 Volume 3 P. 0103 Spanish special edition: Chapter 07 Volume 3 P. 0224 Swedish special edition: Chapter 7 Volume 3 P. 0103 Portuguese special edition Chapter 07 Volume 3 P. 0224 *****COUNCIL REGULATION (EEC) No 3626/84 of 19 December 1984 amending Regulation No 11 concerning the abolition of discrimination in transport rates and conditions, in implementation of Article 79 (3) of the Treaty establishing the European Economic Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, Council Directive 84/647/EEC (3) makes provision for carriers for hire or reward and carriers for own account to use hired vehicles; Whereas the definition of own-account carriage of goods by road contained in Article 9 of Regulation No 11 (4) excludes the use of hired vehicles; whereas it is therefore necessary to amend the said Regulation, HAS ADOPTED THIS REGULATION: Article 1 First indent of Article 9 of Regulation No 11 is hereby replaced by the following: '- the goods must be carried by vehicles owned or obtained on deferred terms or hired by the undertaking, provided that in the latter case they meet the conditions of Article 2 of Directive 84/647/EEC (1). (1) OJ No L 335, 22. 12. 1984, p. 72.' Article 2 This Regulation shall enter into force on 1 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1984. For the Council The President J. BRUTON (1) OJ No C 10, 16. 1. 1984, p. 91. (2) OJ No C 35, 9. 2. 1984, p. 19. (3) See p. 72 of this Official Journal. (4) OJ No 52, 16. 8. 1960, p. 1121/60.